FILED
                             NOT FOR PUBLICATION                            DEC 23 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JULIAN FUENTES CARRENO,                          No.   14-73498

              Petitioner,                        Agency No. A079-536-437

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted December 14, 2016**

Before:      WALLACE, LEAVY, and FISHER, Circuit Judges.

      Julian Fuentes Carreno, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review

for abuse of discretion the denial of a motion to reopen. Najmabadi v. Holder, 597


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 983, 986 (9th Cir. 2010). We deny in part and dismiss in part the petition for

review.

       The BIA did not abuse its discretion in denying Fuentes Carreno’s motion as

untimely, where Fuentes Carreno has not established that any statutory or

regulatory exception to the filing deadline applies. See 8 U.S.C. § 1229a(c)(7)(C);

8 C.F.R. § 1003.2(c)(3) (setting forth exceptions to the filing limitations for

motions to reopen); cf. Poblete Mendoza v. Holder, 606 F.3d 1137, 1141 (9th Cir.

2010) (“A conviction vacated for reasons ‘unrelated to the merits of the underlying

criminal proceedings’ may be used as a conviction in removal proceedings whereas

a conviction vacated because of a procedural or substantive defect in the criminal

proceedings may not.” (internal citation omitted)).

       We lack jurisdiction to review the BIA’s decision not to reopen proceedings

sua sponte. See Mejia-Hernandez v. Holder, 633 F.3d 818, 823-24 (9th Cir. 2011);

cf. Bonilla v. Lynch, 840 F.3d 575, 588 (9th Cir. 2016) (“[T]his court has

jurisdiction to review Board decisions denying sua sponte reopening for the limited

purpose of reviewing the reasoning behind the decisions for legal or constitutional

error.”).




                                           2                                      14-73498
      In light of our disposition, we need not reach Fuentes Carreno’s remaining

contentions regarding the basis of the vacatur of his conviction or his eligibility for

cancellation of removal.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           3                                     14-73498